DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the FIRST action on the merits for application #17/493261. Claims 1-20 are pending. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the crossbar being flat or substantially flat with first and second detachably connected sections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1,9,10 and 18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1,3,4 and 6 of prior U.S. Patent No. 11193628. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2,3,6-8,11,12,15-17,19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11193628. Although the claims at issue are not identical, they are not patentably distinct from each other because, with regards to claims 2,3,11 and 12, the claims differ from the claims of the prior Patent by defining the crossbar as either flat or substantially flat in shape. A change in shape is generally considered a matter of obvious design choice since it would merely affect the aesthetic appearance and not the functionality of the device. With regards to claims 6-8,15-17,19 and 20, the claims differ from the claims of the subject Patent only by defining the intended use of the leg assembly which is given patentable weight in that the device must merely be capable of performing the intended use, in the present case the leg assembly as claimed in the subject Patent is capable of performing the recited intended use. 

Claims 4,5,13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11193628 in view of Wohrle et al(US4199135). The claims of Patent 11103628 are identical to the claims 1 and 10 of the present application. Claims 4,5,13 and 14 only differ from the claims of Patent 11103628 by defining a flexible connection between the first and second sections that includes a hinge that can only allow movement in an upward direction. The use of hinges that only allow movement in an upward direction is well known, with Wohrle teaching a crossbar with first and second sections(21,22) with a flexible connection comprising a hinge(23) allowing movement in an upward direction only. It would have been obvious to incorporate the hinged connection in place of the detachable connection of Patent 11193628, as this would merely be using a known hinge element which would yield predictable results by allowing the leg assembly to be collapsed and folded in substantially the same manner as before. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2,3,11,12,19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite a crossbar that is either flat or substantially flat in shape, as well as having first and second sections that are detachably connected to each other. None of the figures in the application as filed depict a flat or substantially flat crossbar with first and second sections that are detachably connected to each other. All disclosed embodiments with a flat or substantially flat crossbar utilize a flexible connection comprising a hinge between the first and second sections(see Figs 1-3 and 10a) while all disclosed embodiments with detachably connected first and second sections depict a tubular crossbar(see Figs 5-8 and 10B). While the specification(see para[0008]) details that the crossbar can be either substantially flat or tubular, with first and second sections that are either detachably connected or flexibly connected to one another, the leg assembly having a substantially flat crossbar along with a detachably connected first and second sections is not specifically disclosed sufficiently to demonstrate Applicant had possession of the invention as of the effective filing date. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8,13-17,19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 4 and 13 there is no antecedent basis for the term “the flexible connection between the first and second sections if the crossbar”, as claims 1 and 10 from which claims 4 and 13 depend respectively, recite that the first and second sections of the crossbar are detachably connected, not flexibly connected. As such it is unclear how the hinge relates to the claimed invention, and how the claims first and second sections of the crossbar would be structured and arranged. With regards to claims 6-8,15-17 and 19-20, it is unclear if the bracket assembly is meant to be claimed in combination with the collapsible leg assembly, or if the bracket assembly is merely a part of the intended use of the leg assembly, which is given patentable weight in that the device must merely be capable of performing the intended use. For the purposes of examination it was assumed that the bracket assembly was being claimed as a part of the intended use of the leg assembly, as this is what was meant to be claimed as per the examiner’s best understanding of the claimed invention. 

Allowable Subject Matter
Claims 1-20 would be allowable if amended to overcome the above Double Patenting rejection, 112 rejections and the filing of a Terminal Disclaimer as detailed above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US10492599, USD842015, US20180291685, US9140401, US20100288585, US7644899, US7172053, US20050045422, US6712180, US5647455, US5007502, US4620613, US3858682 and US3045777 all teach similar collapsible leg assemblies.

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632